DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) is/are:
“discharge mechanism” (clms. 1, 8 and 15); generic placeholder or nonce term “mechanism” is coupled to the functional language “discharge”, and the nonce term is not preceded by a structural modifier
However, this limitation is not being interpreted under 35 U.S.C. 112(f) because the claims recite sufficient structure, materials, or acts to entirely perform the recited function. If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claims to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claims do not recite sufficient structure, materials, or acts to perform the claimed function. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Regarding claims 8 and 15: the phrase “such as” in the second from last line of each claim renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10: it is unclear if the “substantially vertical plane” is the same as or additional to the “vertical plane” of claim 8.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Regarding claim 9: the claim recites “the rotational center of the wheels is located outward from the back panel of the lower unit.” However claim 8, from which claim 9 depends, already recites “a rotational center of the wheels is located a distance outward from the vertical plane formed by the back panel of the lower unit.” Therefore, claim 9 fails to present any subject matter than has not already been recited. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2010/0230522 A1), hereinafter ‘Johnson’.
Regarding claim 1: Johnson discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising:
a chute (114, fig. 11) having an inlet end (portion having bag 122) and an outlet end (the portion that connects to a lower unit (12, figs. 1-3), the inlet end configured to receive compressed loosefill insulation material (¶ [0052], “the bag 122 of compressed blowing insulation”), the chute having a first portion in fluid communication with a second portion, the first portion forming an angle with the second portion (see annotated figs. 2, 11 of Johnson below);
a shredding chamber (the chamber housing shredders 24, figs. 2) configured to receive the compressed loosefill insulation material from the outlet end of the chute (see figs. 2, 11), the shredding chamber including a plurality of shredders (24, fig. 2) configured to shred, pick apart and condition the loosefill insulation material thereby forming conditioned loosefill insulation material (¶ [0007]);

a blower configured to provide the airstream flowing through the discharge mechanism (¶ [0026]);
Johnson does not explicitly disclose that the angle between the first portion of the chute and the second portion of the chute is configured to form a bend in the package of compressed loosefill insulation material, and wherein the bend in the package of compressed loosefill insulation material is configured to control the descent and direction of the loosefill insulation material entering the shredding chamber.
However, examiner contends that it is obvious from figs. 2, 11 of Johnson that the chute is configured to function as claimed (see annotated figs. 2, 11 below; the recessed portion creates an angle in the chute that will form a bend in the bag 122, thereby controlling descent and direction by preventing the bag from falling vertically down into the shredders).

    PNG
    media_image1.png
    687
    815
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    485
    539
    media_image2.png
    Greyscale

Annotated Figures 11 and 2 of Johnson, respectively


Regarding claim 2, which depends on claim 1: Johnson discloses the first portion of the chute is defined by a first portion front wall and a first portion rear wall and wherein the first portion front and rear walls are parallel with each other (see annotated fig. 11 of Johnson above).
Regarding claim 3, which depends on claim 2: Johnson discloses the second portion of the chute is defined by a second portion front wall and a second portion rear wall and wherein the second portion front and rear walls are parallel with each other (see annotated fig. 11 of Johnson above).
Regarding claim 4, which depends on claims 1: Johnson does not explicitly disclose that the angle formed between the first portion of the chute and the second portion of the chute is in a range from 140° to 160°.
However, annotated fig. 11 of Johnson, above, reasonably suggests that the angle is within the claimed range. Further, examiner notes that the specification does not describe any advantage or unexpected result produced by the particular range. Matter of fact, the specification (see ¶ [0053]) states that “the angle can be less than about 140° degrees to more than about 160° degrees”.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Johnson’s chute such that the angle is in a range from 140° degrees to 160° degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].
Regarding claim 7, which depends on claim 1: Johnson discloses the second portion includes the outlet end (see annotated fig. 11 of Johnson above, and fig. 2).
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Miller et al. (US 5,511,730 A), hereinafter ‘Miller’.
Regarding claim 8: Johnson discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising:
a chute (14, figs. 1-3) having an inlet end (16) and an outlet end (18), the inlet end configured to receive compressed loosefill insulation material (22, fig. 8);
a lower unit (12, figs. 1-3) configured to receive the compressed loosefill insulation material from the outlet end (18) of the chute (14), the lower unit including a shredding chamber having a plurality of shredders (24) configured to shred, pick apart and condition the loosefill insulation material (¶ [0007]), the lower unit having a back panel forming a vertical plane (the right side panel of 12 as viewed in fig. 3), the lower unit also having an axle supporting opposing spaced apart wheels (40, figs. 2, 3) configured for rotation;
a discharge mechanism (28, fig. 2) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (see fig. 2), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0006], last 4 lines); and
a blower configured to provide the airstream flowing through the discharge mechanism (¶ [0026]).

However, Miller teaches wheels (57, fig. 2) having axles supported by a plurality of support segments (58) formed integral to the back panel (see fig. 2), and the rotational center of the wheels is located a distance outward from a vertical plane that intersects a back portion of the lower unit (11, figs. 1, 2) (see annotated fig. 2 of Miller below; the vertical direction being into and out of the page). Examiner contends that it would be obvious to a skilled artisan viewing Johnson and Miller that the axle attachment configuration of Miller provides increased stability of the machine relative to Johnson. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the axle attachment configuration of Johnson with the support segments and axles of Miller, thereby providing increased stability of Johnson’s machine. NOTE: the claim does not require a single axle as “an axle” can be broadly interpreted as at least one axle.

    PNG
    media_image3.png
    330
    425
    media_image3.png
    Greyscale

Annotated Figure 2 of Miller


Regarding claim 9, which depends on claim 8: the modification of Johnson in view of Miller set forth in claim 8 above teaches the rotational center of the wheels (57, fig. 2 of Miller) is located outward from the back panel of the lower unit (right panel of lower unit 12 as viewed in fig. 3 of Johnson).
Regarding claim 10, which depends on claim 8: the modification of Johnson in view of Miller set forth in claim 8 above teaches the axle (the axles of wheels 57 of Miller) is located in a vertical plane positioned a distance from the substantially vertical plane formed by the back panel of the lower unit (see annotated fig. 2 of Miller above).
Regarding claim 11, which depends on claim 8: the modification of Johnson in view of Miller set forth in claim 8 above teaches the support segments (58, fig. 2 of Miller) extend in a rearward direction past the rotational center of the wheels (corresponding to the vertical plane of the axles in annotated fig. 2 of Miller above).
Regarding claim 12, which depends on claim 8: the modification of Johnson in view of Miller set forth in claim 8 above is silent regarding the distance between the rotational center 
However, annotated fig. 2 of Miller, above, reasonably suggests that the distance is within the claimed range. Further, examiner notes that the specification does not describe any advantage or unexpected result produced by the particular range. In fact, the specification (see ¶ [0059]) states that “the distance could be less than 1.0 inch or more than about 3.0 inches”.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson such that the distance is in a range from 1.0 inches to 4.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].
Regarding claim 13, which depends on claim 8: the modification of Johnson in view of Miller set forth in claim 8 above teaches the support segments (58, fig. 2 of Miller) are positioned on opposing sides of a clasp (15, fig. 1 of Johnson), the clasp configured to secure the lower unit (12) to the chute (14) (¶ [0020]).
Regarding claim 14, which depends on claim 8: the modification of Johnson in view of Miller set forth in claim 8 above teaches a longitudinal axis of the axle (an axis corresponding to the vertical plane of the axles in annotated fig. 2 of Miller above) is perpendicular to the support segments (58).
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Leary et al. (US 2011/0146176 A1), hereinafter “O’Leary”.
Regarding claim 15: O’Leary discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising:
a chute (46, fig. 2) having an inlet end (50) and an outlet end (52), the inlet end configured to receive compressed loosefill insulation material (42), the chute having a lower extension (the portion of 46 below element 52 and having projection 48), the lower extension having a projection (element 48 on the right side as viewed in fig. 2) that extends across a front edge of the lower extension (see fig. 2);
a lower unit (44) having a shredding chamber (chamber having shredders 62) configured to receive the compressed loosefill insulation material (42) from the outlet end (52) of the chute (46), the shredding chamber including a plurality of shredders (62) configured to shred, pick apart and condition the loosefill insulation material (¶ [0040]), the lower unit having a cavity configured to receive the lower extension of the chute (see fig. 2, the lower unit 44 has a cavity for receiving the lower extension having projection 48);
a discharge mechanism (66) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (see fig. 2), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0042]); and
a blower (72) configured to provide the airstream flowing through the discharge mechanism (¶ [0043]).
O’Leary does not explicitly disclose that the chute and the lower unit are secured together in a manner such as to require rotation of the chute to separate the chute from the lower unit. However as seen from fig. 2, projections extend along both of the front and rear sides and cooperate with corresponding recesses, and the chute (46) would not be able to slide 
Regarding claim 16, which depends on claim 15: O’Leary discloses the projection (48) has the cross-sectional shape of a lip (see fig. 2).
Regarding claim 17, which depends on claim 15: O’Leary discloses the projection (48, fig. 2) has an arcuate portion configured to seat in a recess of the cavity (see annotated fig. 2 of O’Leary below).

    PNG
    media_image4.png
    166
    273
    media_image4.png
    Greyscale

Annotated Figure 2 of O’Leary


Regarding claim 18, which depends on claim 15: O’Leary does not explicitly disclose that removal of the chute requires rotation of the chute about the projection. However as seen from fig. 2, projections (48) extend along both of the front and rear sides of the machine and cooperate with corresponding recesses, and the chute (46) would not be able to slide on/off of the lower unit (44) along the recesses because the shredders (62) would prohibit such sliding. Further, it is also clear from said figure that the chute cannot be removed by merely lifting it vertically off of the lower unit. Therefore, by process of elimination, it would be obvious to the 
Regarding claim 19, which depends on claim 17: O’Leary discloses the recess (cooperating with the projection 48) extends across a top portion of the lower unit (44) (see fig. 2).
Regarding claim 20, which depends on claim 15: O’Leary discloses a clasp (48, fig. 3) configured to secure the chute (46) to the lower unit (48) (¶ [0033]). And the combination of the recess and projection (48, fig. 3) is located on the interior of the machine whereas the clasp is positioned on the exterior of the machine and, thus, is positioned opposite of the recess and projection.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all issues under 35 USC 112 are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Johnson et al. (US 2010/0230522 A1), Miller et al. (US 5,511,730 A), and O'Leary et al. (US 2011/0146176 A1), fails to anticipate or render obvious in combination the subject matter of claims 5-6, namely, that the angles are between 140° to 160°. As can be seen in annotated fig. 11 above, the angles of Johnson are approximately 180°.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED O BROWN/Examiner, Art Unit 3725     
                                                                                                                                                                                                   /JESSICA CAHILL/Primary Examiner, Art Unit 3753